REQUESTED BY: Dear Senator Kelly:
We are in receipt of your letter of April 11, 1979, in which you inform us that you intend to amend Legislative Bill 221 by adding a fourth and fifth section, the effect of which would be to require any minor convicted of being in possession of any alcoholic beverage to inform the appropriate county attorney of the name of the person who sold, gave or otherwise supplied the alcoholic beverage to the minor. Refusal to disclose such would result in the person being guilty of a Class IV misdemeanor.
You ask whether or not in our opinion the amendment would be constitutional. While we express no opinion as to such a provision's desirability we find nothing within its contents which would render it constitutionally void.